Filed 8/2/21

                              CERTIFIED FOR PUBLICATION

                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SIXTH APPELLATE DISTRICT


 PATRICK J. RIVELLI et al.,                         H046878
                                                   (Santa Clara County
            Plaintiffs and Appellants,              Super. Ct. No. 18CV326785)

            v.

 FRANK HEMM et al.,

            Defendants and Respondents.



        In this appeal, we decide whether a Swiss company and its executive vice
president, a Swiss citizen and resident, are subject to suit in California court for claims
related to the purchase by the Swiss company of shares of a privately-held California
corporation. The trial court granted the Swiss defendants’ motions to quash service of
summons for lack of personal jurisdiction. For the reasons explained below, we affirm
the order.
                      I. FACTS AND PROCEDURAL BACKGROUND
        A. Facts 1
        Appellants Patrick Rivelli (Rivelli) and Pinecroft Ventures, LLC (Pinecroft) are
Series A preferred shareholders in Rodo Medical, Inc. (Rodo), a medical device company

        1
         These facts are taken from the pleadings and evidence submitted in support of
and in opposition to the motions to quash service of summons, including sworn
declarations, jurisdictional discovery responses, and the agreements comprising the
transaction underlying the dispute, which have been filed under seal. Except where
noted, the facts presented are undisputed.
in the field of dental implants. Rivelli is a resident of Massachusetts, and Pinecroft is a
Nevada limited liability company with its primary place of business in Incline Village,
Nevada. Rodo is a California corporation with its primary place of business in San Jose,
California.
       Rivelli and Pinecroft (together, appellants) filed this lawsuit against Rodo and
certain Rodo officers and directors (collectively, defendants). 2 Only two of these
defendants—Institut Straumann AG and Frank Hemm (together, respondents or Swiss
defendants)—are party to this appeal. Institut Straumann AG (Straumann) is a foreign
corporation with its primary place of business in Basel, Switzerland. Straumann, like
Rodo, manufactures and distributes dental supplies and equipment, specializing in tooth
replacement and restoration. Straumann holds a minority equity ownership interest in
Rodo. Frank Hemm (Hemm) is a citizen and resident of Switzerland. Hemm is a
corporate officer of Straumann and, at all times relevant to this appeal, was a Rodo
director.
       Appellants Rivelli and Pinecroft acquired their shares in Rodo in 2010, shortly
after Rodo was founded. They were among several investors who bought Series A
Preferred Stock (Series A) in Rodo based on various representations by the company,
including that Series A shareholders would retain a liquidation preference over common
stockholders, would have their own representative on Rodo’s board of directors, would
have certain preemption and anti-dilution rights, and that the Series A shares would be
non-redeemable.
       In 2014, Straumann—the Swiss company—acquired a 12 percent minority interest
in Rodo. Hemm, an executive vice president of Straumann, joined Rodo’s board of


       2
       The defendants named in the operative first amended complaint are corporate
defendants Rodo Medical, Inc. and Institut Straumann AG, and individual or director
defendants Frank Hemm, Young Seo, Amir Abolfathi, Greg Garfield, Kevin Mosher, and
Mike Winzeler.
                                                 2
directors in April 2016. 3 Hemm served as a Rodo director, and at times as a member of
the Rodo board’s compensation committee, until May 2018.
       In late 2016, Rodo received approval from the United States Food & Drug
Administration (FDA) to sell its dental device. Rodo’s management began to negotiate
with Straumann the terms of a stock purchase agreement, referred to by the parties as the
“Straumann Transaction” (hereafter, “the transaction”). The transaction ultimately
increased Straumann’s equity interest in Rodo from 12 percent to 30 percent.
       From September 2016 through December 2016, Hemm participated on behalf of
Straumann in Rodo board discussions concerning the transaction, but Hemm asserts he
did not participate in the Rodo board’s decisions or in the vote approving the transaction.
Rodo’s board meetings were conducted in California.
       Hemm attended Rodo board meetings on at least 13 occasions between September
2016 and April 2018, primarily by phone and at least once in person. According to
Hemm, his role as a Rodo director during that time “centered on providing insight to
Rodo regarding the suitability of its product portfolio and its commercialization strategy
(sales channels, pricing, regulatory requirements) in and outside the United States.”
According to appellant Rivelli, Hemm traveled to California to attend board meetings in
person in September 2016 and December 2016 and did not fully recuse himself from
negotiations or discussions related to the transaction but instead attempted to dissuade the
board from considering deals with other investors.
       In March 2017, Rodo’s board approved the transaction and authorized Rodo’s
management to solicit shareholder approval of the transaction. An information statement
       3
        Although Hemm’s verified declaration states that he served as a member of the
Rodo board of directors from approximately April 2017 until May 7, 2018, it is apparent
from respondents’ briefing on appeal, as well as from other parts of the record (including
Hemm’s responses to plaintiff’s special interrogatories re: personal jurisdiction), that
Hemm served on the Rodo board of directors from approximately April 2016 until May
7, 2018, while Institut Straumann executive Guillaume Dannelliot served on the Rodo
board of directors from approximately April 2017 until May 7, 2018.
                                                 3
detailing the transaction, its risks and benefits, and the consequences of its approval was
sent to Rodo shareholders, requesting their written consent. Hemm did not participate in
the drafting of the information statement. For those shareholders holding shares of
preferred stock, the information statement further asked them to sign amended and
restated voting, investor rights, and co-sale agreements.
       The transaction closed on April 13, 2017, at the Palo Alto, California offices of
Rodo’s legal counsel. The transaction is memorialized in a set of at least eight
documents, including an amended and restated investor rights agreement, an amended
and restated voting agreement, a stock purchase and exchange agreement, an exclusive
distribution agreement, a right of first refusal agreement, a revolving line of credit term
sheet, and an indemnification agreement. 4 Hemm signed the agreements on behalf of
Straumann, as did Straumann’s general counsel, Dr. Andreas Meier.
       Through the transaction, Straumann gained an additional seat on the Rodo board
of directors (for a total of two seats), became Rodo’s exclusive worldwide distributor
(excepting the United States, Canada, Hong Kong and South Korea) under an exclusive
distributorship and license agreement, agreed to establish a revolving $5 million line of
credit between Straumann and Rodo (if requested by Rodo and subject to negotiation of a
separate credit agreement), and gained “considerable influence over the long-term
viability of” Rodo, as explained in the information statement presented to Rodo’s
shareholders. The transaction limited Rodo’s control of acquisition and financing for
four to six years and rendered shares held by shareholders other than Straumann,
including those of the Series A shareholders, subject to redemption.


       4
         The agreements that together comprise the transaction are part of the sealed
record, as is the information statement furnished by Rodo for the purpose of summarizing
the proposed transaction and soliciting the written consent of Rodo’s shareholders to
approve the transaction and adopt the agreements. In accordance with their sealed status,
we have limited our references in this opinion to those terms of the agreements described
by the parties in their briefs, which have not been filed under seal.
                                                 4
       The transaction documents state that proceeds of the sale of shares to Straumann
are to be used for general working capital for Rodo. The exclusive distributorship and
license agreement imposes obligations on both companies. These obligations include
Rodo’s provision of cooperation, information, material, and support to Straumann,
Rodo’s provision of reasonable assistance in any regulatory approval process, and
Straumann’s commitment to meeting annual milestones related to purchasing Rodo’s
product and issuing purchase orders to Rodo. The exclusive distributorship and license
agreement also gives Straumann the right to manufacture accessory products compatible
with Rodo’s products, and for Rodo to receive a royalty on those sales. The
distributorship agreement does not select California law to govern the agreement;
however, the other agreements, including the stock purchase agreement, each contain a
California choice of law provision.
       Appellant Rivelli states that he was the only Rodo board member who opposed the
transaction. According to the information statement, upon the close of the transaction
Rivelli would “no longer be a director” of Rodo. Rivelli alleges, however, that he was
removed from the board without a shareholder vote, in breach of the voting agreement
and California law. Rivelli communicated his concerns about the transaction to the Rodo
board, both in person and in writing, before filing this civil action in April 2018.
       B. Procedural Background
       The operative, first amended complaint (complaint) asserts causes of action
against Hemm and Straumann, for fraud, 5 breach of fiduciary duty (against Hemm,
among other directors), aiding and abetting breach of fiduciary duty (against Straumann),
and statutory violations of the Corporations Code. It alleges, in relevant part, that
defendants materially mispresented the transaction to Rodo’s shareholders to obtain their

       5
         The fraud cause of action is brought derivatively on behalf of Rodo. In addition
to the claims detailed here, the complaint alleges causes of action against the other
defendants, which are not relevant to this appeal.
                                                  5
consent; that the director defendants—aided and abetted by Straumann—breached their
fiduciary duties by failing to act in the best interests of Rodo and its shareholders and by
engaging in self-dealing; and that defendants violated California law by replacing a seat
on the board without the written consent of those shareholders entitled to vote for the
election of directors, by withholding company information from a director, and by
altering the rights of Series A shareholders without a separate vote. The complaint seeks
declaratory and injunctive relief, rescission of the transaction, and compensatory and
punitive damages.
       After initial attempts to serve a copy of the summons and complaint on
Straumann, and a dismissal without prejudice based in part on improper service after the
trial court granted an earlier motion to quash brought by Straumann, appellants effected
service of the summons and complaint on both Straumann and Hemm through the Hague
Service Convention. In response, respondents each appeared specially and moved to
quash for lack of personal jurisdiction. The separate motions to quash service of
summons asserted that appellants could not satisfy their burden of establishing personal
jurisdiction because they could not demonstrate purposeful availment by either
Straumann or Hemm of the benefits of the California forum, nor that the controversy was
related to or arose out of Straumann’s or Hemm’s contacts with the forum.
       Straumann submitted the following uncontroverted evidence in support of its
motion to quash. Straumann is incorporated under the laws of Switzerland, with its
principal place of business in Basel, Switzerland, and is a wholly owned subsidiary of a
Swiss holding company with its principal place of business in Switzerland. Straumann is
not incorporated in any state in the United States, has no employees in the United States,
and does not market or manufacture products in the United States. Straumann has no real
property or bank accounts in California, is not registered to do business in California, and
has not authorized anyone in California to accept service of process on its behalf.


                                                 6
       Straumann is a distinct corporate entity from Rodo. While Straumann holds a 30
percent equity interest in Rodo, the companies have separate management and executives
and maintain independent and separate control of finances, sales, and marketing
activities. The two companies have separate boards of directors, and the two Straumann
executives who served on Rodo’s board during the relevant period (one of which was
Hemm) are not Straumann directors.
       Hemm also submitted uncontroverted evidence in support of his motion to quash.
Specifically, Hemm is a citizen of Switzerland, where he resided during the period
covered by the complaint. Since 2013, Hemm has served as Straumann’s executive vice
president of marketing and education but is not a Straumann director. Hemm was a
member of Rodo’s board of directors from approximately April 2016 until May 2018,
during which time he leveraged his industry knowledge to help Rodo develop its product
portfolio and commercialization strategy. He also served on the compensation
committee. As a representative of Straumann, Hemm participated in discussions with the
Rodo board about the transaction each month from September 2016 through December
2016. Hemm has no personal equity interest in Rodo. He has not traveled to California
for personal visits, has never lived in California, does not own real property or have any
bank account in California, and does not pay taxes in California.
       Appellants opposed Hemm’s and Straumann’s motions to quash. Appellants
argued that Hemm had availed himself of the privilege of conducting business activity in
California by promoting and negotiating the transaction with Rodo on behalf of
Straumann, which gave Straumann significant control over important aspects of Rodo’s
business and gave rise to appellants’ claims. As to Straumann, appellants asserted the
company had significantly expanded its role in Rodo’s activities “beyond mere stock
ownership.” They argued that Straumann had purposefully availed itself of the privilege
of conducting activities in California by obtaining, through the transaction, two seats on
the Rodo board of directors, an option to take a majority interest (51 percent) in Rodo in
                                                7
2020, exclusive rights through the distributorship and license agreement to distribute
Rodo products internationally (with some exceptions), and the establishment of a $5
million revolving line of credit for Rodo.
       After holding a joint hearing on the motions, the trial court granted both Swiss
defendants’ motions to quash for lack of personal jurisdiction. It found there was
insufficient evidence that Hemm had engaged in fraudulent or tortious conduct expressly
aimed at California, which the court reasoned was critical to a showing that his conduct
met the applicable standard for personal jurisdiction. Regarding Straumann, the trial
court found that while there was “some evidence” that Straumann’s entry into an ongoing
business relationship with Rodo established minimum contacts with the forum, there was
an inadequate connection between that ongoing business relationship and the controversy
at issue, which the court concluded “is limited to conduct in connection with the
Straumann Transaction and do[es] not arise out of or relate closely enough to the ongoing
course of business dealings.”
       Appellants timely appealed pursuant to Code of Civil Procedure section 904.1,
subdivision (a)(3).
                                    II. DISCUSSION
        A. General Principles of Personal Jurisdiction
       California’s long-arm statute permits a court to exercise personal jurisdiction on
any basis consistent with state or federal constitutional principles. (Code Civ. Proc.,
§ 410.10; Pavlovich v. Superior Court (2002) 29 Cal.4th 262, 268 (Pavlovich).) The
primary focus of the personal jurisdiction inquiry is the relationship of the defendant to
the forum state. (Bristol-Myers Squibb Co. v. Superior Court of California, San
Francisco County (2017) 582 U.S. ___, 137 S.Ct. 1773, 1779 (Bristol-Myers).) The
“constitutional touchstone” of this inquiry is whether the defendant “purposefully
established ‘minimum contacts’ in the forum State.” (Burger King Corp. v. Rudzewicz
(1985) 471 U.S. 462, 474 (Burger King).)
                                                 8
       “Minimum contacts exist where the defendant’s conduct in the forum state is such
that he should reasonably anticipate being subject to suit there, and it is reasonable and
fair to force him to do so.” (F. Hoffman-La Roche, Ltd. v. Superior Court (2005) 130
Cal.App.4th 782, 795 (Hoffman-La Roche), citing World–Wide Volkswagen Corp. v.
Woodson (1980) 444 U.S. 286, 297; Kulko v. California Superior Court (1978) 436 U.S.
84, 92; Pavlovich, supra, 29 Cal.4th at p. 269.) To comport with the constitutional
requirements of due process, a California court may assert jurisdiction over a nonresident
defendant (who has not consented to suit in the forum) only if the defendant’s minimum
contacts with the forum state are “such that the maintenance of the suit ‘does not offend
the traditional notions of fair play and substantial justice.’ ” (Hoffman-La Roche, at
p. 795, quoting Internat. Shoe Co. v. Washington (1945) 326 U.S. 310, 316; see also
Pavlovich, at p. 268.) The minimum contacts test ensures that “a defendant will not be
haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’
contacts” (Burger King, supra, 471 U.S. at p. 475) but only “where the contacts
proximately result from actions by the defendant himself that create a ‘substantial
connection’ with the forum State.” (Ibid.)
       Personal jurisdiction under the minimum contacts framework may be either all-
purpose (also called “ ‘general’ ”) or case-linked (also called “ ‘specific’ ”). (Pavlovich,
supra, 29 Cal.4th at pp. 268–269; Farina v. SAVWCL III, LLC (2020) 50 Cal.App.5th
286, 294; Ford Motor Company v. Montana Eighth Judicial District Court (2021) __
U.S. __, 141 S.Ct. 1017, 1024.) In apparent recognition that the contacts of the
nonresident Swiss defendants in this case are not so “ ‘continuous and systematic’ ” as to
render the defendant “ ‘ “essentially at home in the forum State” ’ ” and satisfy the
requirements of all-purpose jurisdiction (Daimler AG v. Bauman (2014) 571 U.S. 117,
139 (Daimler AG)), appellants seek only to establish the court’s case-linked jurisdiction
over Hemm and Straumann.


                                                  9
       Case-linked jurisdiction hinges on the “ ‘relationship among the defendant, the
forum, and the litigation.’ ” (Daimler AG, supra, 571 U.S. at p. 133; accord Walden v.
Fiore (2014) 571 U.S. 277, 284 (Walden).) It requires “ ‘an affiliation between the forum
and the underlying controversy, principally, [an] activity or an occurrence that takes place
in the forum State and is therefore subject to the State’s regulation.’ ” (Bristol-Myers,
supra, 582 U.S. ___, 137 S.Ct. at p. 1780.) Consistent with the constraints of due
process, “the defendant’s suit-related conduct must create a substantial connection with
the forum State.” (Walden, at p. 284.)
       As expressed by the California Supreme Court, a court may exercise case-linked
jurisdiction over a nonresident defendant if three requirements are met. First, the
defendant must have purposefully availed himself of the privilege of conducting activities
in this state, thereby invoking the benefits and protections of California’s laws. Second,
the claim or controversy must relate to or arise out of the defendant’s forum-related
contacts. Third, the exercise of jurisdiction must be fair and reasonable and should not
offend notions of fair play and substantial justice. (Pavlovich, supra, 29 Cal.4th at
p. 269; Vons Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal.4th 434, 446 (Vons).)
       The case-linked jurisdictional analysis is intensely fact-specific. (In re Automobile
Antitrust Cases I & II (2005) 135 Cal.App.4th 100, 109 (Automobile Antitrust).) Indeed,
the test for personal jurisdiction “ ‘is not susceptible of mechanical application; rather,
the facts of each case must be weighed to determine whether the requisite “affiliating
circumstances” are present.’ ” (Snowney v. Harrah’s Entertainment, Inc. (2005) 35
Cal.4th 1054, 1061 (Snowney); see Burger King, supra, 471 U.S. at pp. 478–479.)
       Courts furthermore must exercise “ ‘[g]reat care and reserve . . . when extending
our notions of personal jurisdiction into the international field.” (Asahi Metal Industry
Co. v. Superior Court (1987) 480 U.S. 102, 115 (Asahi).) This principle requires “a
careful inquiry into the reasonableness of the assertion of jurisdiction in the particular
case, and an unwillingness to find the serious burdens on an alien defendant outweighed
                                                 10
by minimal interests on the part of the plaintiff or the forum State.” (Ibid.) Accordingly,
“we apply jurisdictional principles with an abundance of caution where the defendant is a
foreign corporation.” (Hoffman-La Roche, supra, 130 Cal.App.4th at p. 795.)
           B. Burden of Proof and Standards of Review
       When a nonresident defendant challenges a trial court’s exercise of personal
jurisdiction, the plaintiff bears the initial burden to demonstrate facts justifying the
exercise of jurisdiction. (Vons, supra, 14 Cal.4th at p. 449; Snowney, supra, 35 Cal.4th at
p. 1062.) To meet this burden, a plaintiff must do more than make allegations. A
plaintiff must support its allegations with “competent evidence of jurisdictional facts.
Allegations in an unverified complaint are insufficient to satisfy this burden of proof.”
(Automobile Antitrust, supra, 135 Cal.App.4th at p. 110.) If the plaintiff makes this
showing by a preponderance of the evidence on the first two requirements (i.e., that the
defendant has purposefully availed itself of the forum and the plaintiff’s claims relate to
or arise out of the defendant’s forum-related contacts), the burden shifts to the defendant
to demonstrate that the exercise of jurisdiction would be unreasonable. (Snowney, at
p. 1062; Automobile Antitrust, supra, at p. 110; see Burger King, supra, 471 U.S. at
p. 477.)
       On appeal, we independently review the trial court’s legal conclusions as to
whether a defendant’s contacts with California justify requiring that defendant to mount a
defense in the forum. (Snowney, supra, 35 Cal.4th at p. 1062.) If the facts giving rise to
jurisdiction are conflicting, we will not disturb the trial court’s express or implied factual
determinations where supported by substantial evidence. (Pavlovich, supra, 29 Cal.4th
273.) “When no conflict in the evidence exists, however, the question of jurisdiction is
purely one of law and the reviewing court engages in an independent review of the
record.” (Vons, supra, 14 Cal.4th at p. 449.) “[A] trial court’s ruling must be affirmed
even if ‘ “given for a wrong reason. If right upon any theory of the law applicable to the
case, it must be sustained regardless of the considerations which may have moved the
                                                  11
trial court to its conclusion.” ’ ” (T.A.W. Performance, LLC v. Brembo, S.p.A. (2020) 53
Cal.App.5th 632, 643 (Brembo).)
       Here, the parties disagree as to which of the applicable standards governs our
review. Appellants contend the underlying facts related to jurisdiction are not in dispute,
and the question on appeal is one of law. Respondents maintain, however, that appellants
have failed to adhere to the requirements of substantial evidence review, warranting
affirmance on that ground alone. They rely on the rule that to challenge the trial court’s
factual findings, appellants must set forth in their brief “all the material evidence on the
point and not merely their own evidence.” (Foreman & Clark Corp. v. Fallon (1971) 3
Cal.3d 875, 881.)
       Having reviewed the record on appeal and the trial court’s jurisdictional findings,
we perceive no factual conflicts resolved by the court. As appellants point out, the
parties may contest each other’s characterization of the facts even though the evidence
presented by each side is not in conflict. (See Great-West Life Assurance Co. v.
Guarantee Co. of North America (1988) 205 Cal.App.3d 199, 204.) Since the material
facts regarding jurisdiction are largely undisputed, “the ultimate question whether
jurisdiction is fair and reasonable under all the circumstances . . . is a legal determination
warranting independent review.” (Hoffman-La Roche, supra, 130 Cal.App.4th at p. 794.)
We also conclude that appellants have not in their briefing on appeal forfeited their claim
of error by failing to state material evidence. Therefore, we turn to the merits of the
jurisdictional inquiry.
         C. Analysis of Case-Linked Jurisdiction over Straumann
       Appellants challenge the trial court’s ruling that Straumann is not subject to the
personal jurisdiction of the California court by focusing on the first two prongs of the




                                                 12
case-linked personal jurisdiction inquiry. 6 Applying the principles set forth above and for
the reasons described more fully below, we conclude that appellants have met their
burden to establish that Straumann purposefully availed itself of the benefits of the
California forum. But appellants have not shown the claims at issue relate to or arise
from Straumann’s contacts in California.
              1. Purposeful Availment
       At the outset, the parties dispute whether the trial court found that Straumann
purposefully availed itself of forum benefits by obtaining the alleged “ ‘sweetheart’ ”
deal from Rodo. Appellants contend a finding of purposeful availment is implicit in the
trial court’s order, which acknowledged “there is some evidence that Straumann
contemplated more than just a one-time acquisition of . . . ownership rights, and pursued
an ongoing course of business dealing,” while respondents maintain there is no implicit
finding since the trial court ultimately concluded the transaction between Straumann and
Rodo did not afford a sufficient basis to exercise jurisdiction over Straumann. Because
there are no significant conflicts in the evidence, however, as noted ante, any findings of
the trial court on this point—whether implicit or express—do not constrain our
independent review of the record. (Hoffman-La Roche, supra, 130 Cal.App.4th at
p. 794.)
       Respondents describe Straumann’s forum contacts as a “quintessential passive
minority interest in Rodo,” comprising insufficient minimum contacts to support case-
linked jurisdiction. Our review of the record, however, uncovers a more proactive and
purposeful availment than respondents acknowledge. Specifically, the nature of the
transaction between Straumann and Rodo, its economic implications for Rodo and



       6
         The trial court did not reach the third prong of the case-linked jurisdiction
inquiry in its order granting respondents’ motions to quash, and neither party addresses
this element in their briefing in this court as to either Straumann or Hemm.
                                                13
Rodo’s shareholders, and the ongoing relationship and mutual obligations established
thereby are not consistent with a mere passive minority interest.
       During the time that Straumann’s Executive Vice-President Hemm served on
Rodo’s board of directors, Hemm presented Straumann’s proposal for the transaction to
the Rodo board and helped negotiate the transaction on behalf of Straumann. According
to Hemm’s verified jurisdictional discovery responses, he was the only person who
directly negotiated the transaction with Rodo on behalf of Straumann. The information
statement presented to Rodo shareholders for their approval of the transaction disclosed
that Hemm, as an interested director given his affiliation with Straumann, “has been
leading the Transaction.”
       Respondents contend it is improper to look to Hemm’s role as a Rodo director for
purposes of the minimum contacts analysis as to Straumann, since courts must assess
“[e]ach defendant’s contacts with the forum State . . . individually.” (Calder v. Jones
(1984) 465 U.S. 783, 790 (Calder).) Respondents moreover point to the presumption,
founded in established principles of corporate law, that directors maintain their
appropriate roles when holding positions in both a parent company and subsidiary. (See
Sonora Diamond Corp. v. Superior Court (2000) 83 Cal.App.4th 523, 548–549 (Sonora
Diamond).)
       It is true that the requirements of personal jurisdiction “ ‘must be met as to each
defendant over whom a state court exercises jurisdiction.’ ” (Calder, supra, 465 U.S. at
p. 790.) It is the defendant’s intentional conduct (here, Straumann) directed at the forum
that creates the necessary contacts to assert jurisdiction (Walden, supra, 571 U.S. at
p. 286), not the mere fact that an officer of the foreign corporation also exercised director
duties in-forum. (See Sonora Diamond, supra, 83 Cal.App.4th at pp. 549, 552.)
“Personal jurisdiction must be based on forum-related acts that were personally
committed by each nonresident defendant.” (Automobile Antitrust, supra, 135
Cal.App.4th at p. 113.)
                                                 14
       We therefore do not consider Hemm’s dual role as a basis to disregard Rodo’s and
Straumann’s distinct corporate identities or to conflate the separate exercise of
jurisdiction over Hemm and Straumann. Rather, because uncontradicted evidence
supports appellants’ claim that Hemm acted on behalf of Straumann in negotiating the
transaction with Rodo, the evidence of Hemm’s role in the transaction is relevant in
determining whether Straumann purposefully directed its strategic business activities at
California. (Sonora Diamond, supra, 83 Cal.App.4th at p. 552; see Burger King, supra,
471 U.S. at p. 472 [defining case-linked jurisdiction inquiry in part by whether “the
defendant has ‘purposefully directed’ his activities at residents of the forum”].) As
appellants point out, though occupied by Hemm, the seat on Rodo’s board of directors
was Straumann’s seat by virtue of Straumann’s investment in Rodo.
       Further, the nature of the transaction between Straumann and Rodo favors a
finding that Straumann purposefully availed itself of the benefits of the transaction in
California. It is undisputed that by contractual arrangement Straumann increased its
equity in Rodo from 12 percent to 30 percent, gained an additional board seat, obtained
rights to control Rodo’s acquisitions and financing for the next four to six years—
including an option exercisable in 2020 to purchase majority shares and take a 51 percent
interest in the company, and entered into a distribution agreement with significant
implications for Rodo’s California business.
       The transaction placed Straumann in a position of maintaining an ongoing
business relationship with Rodo. Specifically, the transaction infused cash into Rodo
through the stock purchase agreement, enabling Rodo “to take substantial steps towards
commercialization” of its product following FDA approval, and provides a means
through the exclusive distributorship and license agreement for Rodo to generate sales
revenue and royalty payments from international sales while holding Straumann to
certain “minimum sales milestones” set forth in the distributorship and license agreement.


                                                15
       The exclusive distributorship and license agreement thus creates ongoing
obligations for Straumann and Rodo. It requires Straumann to order and purchase
specified quantities of Rodo’s product every year from 2018 through 2023 and to use
commercially reasonable efforts to promote, sell, and distribute the product. And it
requires Rodo to provide material and support as requested by Straumann, training to
Straumann’s sales associates regarding the products, and technical support to
Straumann’s customers as reasonably requested by Straumann.
       Nevertheless, respondents claim the distributorship agreement has “little, if any,
connection to California” and does not demonstrate the parties intended to conduct an
ongoing business relationship in the United States, much less in California, since the
appointment of Straumann as Rodo’s exclusive worldwide distributor expressly excludes
the United States. But this contention ignores the operational reality of fulfilling the
requirements of the distributorship agreement, including the issuance and payment of
monthly invoices, purchase orders, and sales and customer support, as well as the
ongoing benefit to Straumann of holding exclusive distributorship and license rights for a
product undergoing development and commercialization in California.
       In addition, several of the transaction agreements (with the exception of the
exclusive distributorship and license agreement) contain a California choice of law
provision. 7 “Choice-of-law and forum selection clauses, ‘standing alone’, are not
dispositive, and may be discounted where a foreign corporation’s other minimum
contacts establish jurisdiction in the forum state. However, they may ‘reinforce[]’
whether or not a foreign corporation has made such ‘a deliberate affiliation with the
forum state’ as to support a conclusion that it should have reasonably foreseen ‘possible
litigation there.’ ” (Brembo, supra, 53 Cal.App.5th at p. 646, quoting Burger King,



       7
        The exclusive distributorship and license agreement identifies New York laws as
governing any dispute thereunder, and New York as the forum for any dispute arbitration.
                                                 16
supra, 471 U.S. at p. 482.) 8 Such an affiliation is apparent here, given the option and
acquisition rights Straumann obtained through the transaction and the establishment of an
ongoing business relationship, as described above.
       These ongoing contractual relationships—sought out by Straumann with a
California business—support a finding of purposeful availment. As the California
Supreme Court observed in a case involving out-of-state franchisees that contracted with
a California business and made substantial and continuing purchases from the California
business, “[t]he franchisees purposefully undertook ongoing contractual obligations to the
California business, and agreed that any disputes arising out of the contract not only
would be governed by California law, but also would be litigated in California.” (Vons,
supra, 14 Cal.4th at pp. 450–451, italics omitted.) The court concluded that the
franchisees thus purposefully availed themselves of the benefits of doing business with
California. (Id. at p. 451.)
       We recognize that Straumann’s position is not identical to that of a franchisee
voluntarily subjecting itself to the restrictions and regulations of a California business
relationship. But similar features of purposeful availment are nonetheless present. Like
the franchisees in Vons, Straumann elected to reach beyond its home jurisdiction, through
its officer Hemm, to negotiate with Rodo, a California corporation, for the purchase of
rights in the company, thereby deriving benefits from its contractual affiliation, including
future acquisition rights and exclusive international distributorship rights. (See Vons,


       8
         We decline to consider appellants’ argument that Straumann “ ‘expressly
submitted’ ” to the jurisdiction of California courts and law, to the extent they attempt to
reargue the trial court’s ruling in an earlier order granting Straumann’s first motion to
quash, filed in response to the original complaint. In opposing the motions to quash that
are currently at issue, appellants expressly disclaimed any intent to re-argue the point that
Straumann “explicitly consented” to the jurisdiction of the California courts and so
forfeited the right to reassert the argument on appeal. We nevertheless consider the
existence of California choice of law provisions in several of the agreements comprising
the transaction as a factor relevant to the question of purposeful availment.
                                                 17
supra, 14 Cal.4th at pp. 450–451; see also Burger King, supra, 471 U.S. at pp. 479–480
[finding constitutional, on facts similar to Vons, the exercise of personal jurisdiction in
Florida of a suit against a Michigan franchisee for breach of the franchise agreement].)
In our view, the transaction—proposed by Straumann, negotiated by Hemm on behalf of
Straumann, and consummated with significant and continuing benefits and
consequences—represents conduct by Straumann that forged a “substantial economic
connection” (Vons, at p. 451) to California.
       Our analysis of the purposeful availment prong as to Straumann also finds support
in two cases cited by appellants. In Checker Motors Corp. v. Superior Court (1993) 13
Cal.App.4th 1007, 1011 the Court of Appeal upheld the trial court’s assertion of
jurisdiction over an out-of-state partnership and its general partner based on those
entities’ solicitation and negotiation of a substantial investment from a California
insurance company. The court identified a “ ‘latticework’ of contacts” linking the
nonresident defendant entities to California (id. at p. 1018), including several comparable
to those present in this case. For example, the out-of-state partnership negotiated and
executed legal documents with the California company, including a specific contract term
“which purported to dispossess California policyholders of their continuing interest in the
partnership should the insurance company become insolvent,” and made continuing
payments in California. (Ibid.)
       Similarly in Epic Communications, Inc. v. Richwave Technology, Inc. (2009) 179
Cal.App.4th 314 (Epic), a panel of this court concluded that jurisdiction was proper over
a Taiwanese corporation and its founder, whose actions aided the misappropriation of
technology under a joint development agreement that the founder had negotiated with the
California plaintiff. (Id. at pp. 327–329.) The court explained that by coming to
California to negotiate the development agreement, executing a nondisclosure agreement
in anticipation of the negotiations, and subsequently creating an entity to acquire the
rights under the agreement, the founder had purposefully availed herself of the privilege
                                                 18
of doing business in the state, making it “eminently foreseeable” that she, and the entity
she created, “would be embroiled in any California litigation arising from alleged
nonperformance of that agreement.” (Id. at p. 329.)
       The purposeful availment determinations in both Checker Motors and Epic, as in
Vons and Burger King, were based in part on the nature of the negotiations and resulting
contractual agreements between the nonresident entity and its California counterpart, as
well as on the future consequences of the agreements for the forum residents. Because
Straumann purposefully sought to secure substantial benefits as a result of establishing an
ongoing contractual relationship with Rodo in California, creating ongoing consequences
for Rodo’s California-based business, we conclude that appellants have met their burden
to establish purposeful availment by Straumann.
               2. Forum-Relatedness
       Case-linked jurisdiction, as discussed above, requires a showing not only that the
defendant has “ ‘purposefully directed’ ” its activities at the forum but also that “the
litigation results from alleged injuries that ‘arise out of or relate to’ those activities.”
(Burger King, supra, 471 U.S. at p. 472.) There must be “a connection between the
forum and the specific claims at issue.” (Bristol-Myers, supra, 582 U.S. ___, 137 S.Ct. at
p. 1781.) “If the operative facts of the allegations of the complaint do not relate to the
[nonresident]’s contacts in this state, then the cause of action does not arise from that
contact such that California courts may exercise specific jurisdiction.” (Automobile
Antitrust, supra, 135 Cal.App.4th at p. 116.)
       The trial court here found this second condition “too tenuous” to form the basis for
personal jurisdiction over Straumann. It reasoned that “the controversy alleged by
[appellants] here is limited to conduct in connection with the Straumann Transaction and
do[es] not arise out of or relate closely enough to the ongoing course of business
dealings.” Appellants contend the trial court applied the wrong standard in ruling that
their claims did not “relate closely enough” (italics added) to Straumann’s ongoing
                                                   19
business dealings, because under California Supreme Court precedent, it is sufficient that
“the plaintiff’s cause of action ‘arises out of or has a substantial ‘connection with’ ” the
nonresident’s forum-related activity. (Vons, supra, 14 Cal.4th at p. 448.) They assert
that the evidence submitted in opposition to the motions to quash satisfies the
requirement of forum-relatedness under both the stricter “arises out of” and the looser
“substantial connection” formulations.
       Although appellants’ recitation of California Supreme Court authority is correct,
recent decisions of the United States Supreme Court have cast doubt on the validity of the
“substantial connection” formulation. Traditionally, California courts have required only
a “ ‘substantial nexus or connection between the defendant’s forum activities and the
plaintiff’s claim.’ ” (Snowney, supra, 35 Cal.4th at p. 1068, quoting Vons, supra, 14
Cal.4th at p. 456; see David L. v. Superior Court (2018) 29 Cal.App.5th 359, 374, fn. 8
(David L.).) Under this formulation, “ ‘ “the intensity of forum contacts and the
connection of the claim to those contacts are inversely related” ’ ” such that “the more
wide-ranging a defendant’s contacts, the more readily a nexus is shown.” (David L., at
p. 374, fn. 8.) As a result, “ ‘[a] claim need not arise directly from the defendant’s forum
contacts in order to be sufficiently related to the contact to warrant the exercise of
specific jurisdiction.’ ” (Snowey, at p. 1068.)
       However, as our colleagues in the Fourth District Court of Appeal, Division 1,
recognized in David L., the United States Supreme Court in Bristol-Myers “questioned
California’s ‘ “sliding scale approach” ’ as ‘difficult to square with [its]
precedents.’ ” (David L., supra, 29 Cal.App.5th at p. 374, fn. 8, quoting Bristol-Myers,
supra, 582 U.S. ___, 137 S.Ct. 1773, 1781.) Bristol-Myers rejected the assertion of case-
linked jurisdiction against a nonresident drug company “without identifying any adequate
link between the State and the [plaintiffs’] claims.” (Bristol-Myers, supra, 582 U.S. at p.
___, 137 S.Ct. 1773, 1781.) It held the drug company’s numerous contacts with
California inadequate to support jurisdiction, because the specific claims at issue (which
                                                  20
were brought by nonresident plaintiffs based on alleged injury caused by a prescription
drug that had not been prescribed or obtained in California) did not arise from or relate to
the defendant’s unconnected activities in the forum. (Ibid.) Bristol-Myers concluded that
“[w]hat is needed—and what is missing here—is a connection between the forum and the
specific claims at issue.” (Ibid.)
       The United States Supreme Court’s intervention in Bristol-Myers suggests that the
forum-relatedness requirement may be supplied only by those contacts with the forum
that relate to the specific claims at issue. Although Bristol-Myers “did not address
the strength of a causal link required” (David L., supra, 29 Cal.App.5th at p. 374, fn. 8),
we proceed, for the sake of prudence, under the assumption that a “substantial
connection” between the claim and the forum contacts satisfies forum-relatedness only
when consistent with a finding that the claim “ ‘arise[s] out of or relate[s] to’ ” (Burger
King, supra, 471 U.S. at p. 472) the forum-related activities.
       Applying this standard of forum-relatedness, we conclude that appellants have not
established the necessary connection between the forum and the claims made in the
complaint against Straumann. The causes of action asserted against Straumann include
fraud, aiding and abetting breach of fiduciary duty, and statutory violations of the
Corporations Code related to the removal of directors, inspection rights, and amendments
to the rights and privileges of class shares. The gravamen of these claims, according to
appellants, is Straumann’s misconduct in procuring the transaction—specifically that
Straumann, through Hemm, committed fraud to obtain shareholder consent to the
transaction, and that Straumann aided and encouraged Hemm in his breach of fiduciary
duties by promoting and negotiating the transaction while Hemm occupied a conflicted
role and failed to obtain the best possible terms for Rodo. Appellants contend that
inasmuch as Straumann secured the transaction and resulting business relationship with
Rodo through these alleged acts of misconduct, the claims against Straumann arise out of
or sufficiently relate to its forum activities. We do not agree.
                                                 21
       As discussed in the above analysis of purposeful availment, uncontradicted
evidence establishes that Hemm presented the proposed transaction to Rodo’s board and
negotiated the transaction on behalf of Straumann. In light of that evidence, we
concluded that because the negotiations resulted in a series of agreements comprising the
transaction, many of which contained a California choice of law clause, from which
Straumann could expect to receive ongoing benefits from an ongoing business and
commercial relationship with Rodo—a California company—Straumann had
purposefully availed itself of the California forum.
       These same facts, however, do not support a conclusion of forum-relatedness,
because the claims against Straumann do not arise from and bear little relation to its
activities directed at the forum. The evidence of Straumann’s forum-related activities
centers exclusively on the transaction—its procurement and execution. The causes of
action against Straumann for fraud, and for aiding and abetting breach of fiduciary duty
by Hemm, do not arise out of or relate to the transaction as it transpired between
Straumann and Rodo; instead, the claims arise out of or relate to the alleged
misrepresentations to Rodo’s shareholders by the defendant directors and to Straumann
having enabled Hemm’s fiduciary breach of duty in his role as a Rodo director.
       More specifically, the fraud cause of action—brought derivatively by appellants
on behalf of Rodo—alleges “a series of misrepresentations and/or omissions” based on
information presented to Rodo’s shareholders to induce their approval of the transaction.
However, none of these alleged misrepresentations is connected to evidence of
Straumann’s forum-related activities. Significantly, the trial court found no evidence in
the record of fraudulent or tortious conduct by Hemm. Implicit in this finding, and
confirmed by our independent review, is the absence of any evidence of fraudulent or
tortious conduct by Straumann, whose contacts with the forum were through Hemm.
Therefore, appellants have not presented “competent evidence of jurisdictional facts”


                                                22
(Automobile Antitrust, supra, 135 Cal.App.4th at p. 110) tying Straumann’s actions to the
fraud claim.
       Appellants’ aiding and abetting cause of action against Straumann centers on
Straumann’s alleged ratification of Hemm’s misconduct—namely, Hemm’s alleged
failure to act in the best interest of Rodo and to obtain the best possible terms for Rodo
before entering into the transaction. But appellants offer no evidence of any kind of
actions by Straumann to aid or encourage Hemm’s alleged breach of fiduciary duty, nor,
as we discuss further below, do they submit competent evidence to support the
underlying breach of fiduciary duty claim against Hemm. The plaintiff’s burden “to
demonstrate by a preponderance of the evidence that all necessary jurisdictional criteria
are met . . . must be met by competent evidence in affidavits and authenticated
documentary evidence.” (Ziller Electronics Lab GmbH v. Superior Court (1988) 206
Cal.App.3d 1222, 1233–1234 (Ziller).) Because it lacks competent supporting evidence,
the aiding and abetting claim falls short of satisfying the requirement for forum-
relatedness.
       To illustrate, we consider a similar claim in Taylor-Rush v. Multitech Corp. (1990)
217 Cal.App.3d 103 (Taylor-Rush), which the trial court relied on here in its order
granting the motions to quash. In Taylor-Rush, the court reversed the trial court’s order
quashing service of summons as to two nonresident corporate officers charged with fraud
and other misconduct in their acquisition of the plaintiff’s company. (Id. at pp. 108, 114.)
The court reasoned that the two officers made fraudulent misrepresentations and
nondisclosures directed at the plaintiff in California. (Id. at p. 114.) In contrast, the court
affirmed orders quashing service of summons of several other nonresident corporate
officers because there was “no evidence [] they participated in or directed any tortious act
or omission either within or without California.” (Ibid.) In drawing this distinction, the
court explained that despite allegations that the other nonresident officers conspired with


                                                 23
the offending officers, “the bland allegation of conspiracy without a prima facie showing
of its existence is insufficient to establish personal jurisdiction.” (Ibid.)
       Similarly, the Court of Appeal in Automobile Antitrust examined claims against
three foreign automobile manufacturers based on an alleged price-fixing conspiracy.
(Automobile Antitrust, supra, 135 Cal.App.4th at p. 116.) After determining that the
manufacturers purposefully availed themselves of the forum by placing their vehicles into
the stream of commerce for sale in California (ibid.), the court deemed it appropriate
under the second prong “to require [the] plaintiffs to demonstrate some evidence tending
to connect each parent manufacturer to the alleged conspiracy.” (Id. at p. 118.) The
court recognized the challenge posed to a plaintiff in such circumstances, where the
“facts relevant to jurisdiction may also bear on the merits of the case.” (Ibid.) The court
reiterated, however, that the “evidence need not be strong or conclusive” and need only
allow the court to draw a conclusion regarding each defendant’s involvement in the
alleged conspiracy. (Id. at p. 119.) Because the plaintiffs were “unable to show any
evidence of an act furthering the alleged conspiracy committed by any of the[] three
parent manufacturers—neither an act occurring in this state nor one that occurred outside
the state that was directed toward California consumers” (id. at p. 118, italics omitted),
the court held that California could not assert jurisdiction over the three foreign
defendants consistent with federal due process and California’s long-arm statute. (Id. at
p. 119.)
       As in Taylor-Rush and Automobile Antitrust, the plain allegation that Straumann
aided and abetted Hemm in his alleged breaches of fiduciary duty is insufficient to
establish personal jurisdiction without some competent evidence related to Straumann’s
forum-related conduct. Appellants have failed to offer any evidence that the conduct
Straumann directed at California, in proposing and negotiating a transaction that would
establish an ongoing business relationship and an option for a future acquisition, is
connected with the specific charge of aiding and abetting an alleged breach by Hemm.
                                                  24
(See Taylor-Rush, supra, 217 Cal.App.3d at p. 114.) The claims against Straumann
under the Corporations Code appear even further removed from any forum-related
conduct by the Swiss company, whose efforts toward procuring the transaction bear no
discernible connection to the alleged statutory violations. 9
       In sum, the evidence submitted in relation to the motions to quash demonstrates
that the “ ‘affiliation’ ” (Bristol-Myers, supra, 582 U.S. at p. ___, 137 S.Ct. 1773, 1781)
between California and Straumann is contractual, based on the agreements with Rodo.
However, the claims in the complaint against Straumann, sounding in tort, do not arise
from, or relate to the contractual relationship, but to alleged misconduct that bears no
particular affiliation to the forum. 10 Moreover, those claims are unsupported by the
jurisdictional evidence. Therefore, we decide that the evidence that Straumann directed
activities at California in relation to the transaction does not establish the required
“connection between the forum and the specific claims at issue.” (Ibid.) Furthermore, as
appellants have not met their initial burden in the jurisdictional analysis, we need not
address whether the exercise of jurisdiction would be fair and reasonable, consistent with
notions of fair play and substantial justice. (Pavlovich, supra, 29 Cal.4th at p. 269; Vons,
supra, 14 Cal.4th at p. 446.)




       9
          The statutory causes of action allege the following violations of the Corporations
Code as to the defendants, including Straumann: 1) purporting to remove Rivelli from
the board and to elect Guillaume Danniellot in his place, without the written consent of
all shares entitled to vote (Corp. Code, § 603, subd. (d)); 2) refusing, without
justification, to turn over Rodo’s company information, subject to a reasonable request by
Rivelli, as both an investor and director (id., §§ 213, 1600-1605); and 3) misrepresenting
to Rodo’s shareholders that approval of the transaction only required the written consent
of certain classes of stock and failing to require approval by the outstanding shares of the
Series A class in a separate vote (id., § 903).
        10
           We observe that the complaint’s causes of action for breach of contract are not
alleged against either Straumann or Hemm.
                                                  25
        D. Analysis of Case-Linked Jurisdiction over Hemm
       Appellants also challenge the trial court’s ruling as to Hemm. We apply the same
principles in evaluating whether appellants met their burden, with competent evidence, to
satisfy the requirements of case-linked jurisdiction as to Hemm. While there is some
overlap in the evidence relevant to Straumann and Hemm, “[e]ach defendant’s contacts
with the forum State must be assessed individually.” (Keeton v. Hustler Magazine, Inc.
(1984) 465 U.S. 770, 781, fn. 13; see also Walden, supra, 571 U.S. at p. 286.) Focusing
on the nature of Hemm’s affiliation with California, we conclude that appellants’
showing falls short of establishing personal jurisdiction over him.
       Appellants contend the trial court erroneously construed the claims against Hemm
as based solely on allegations of fraudulent misrepresentations and nondisclosures and
overlooked or ignored the evidence in the record of Hemm’s tortious conduct. They
argue, moreover, that a plaintiff need not prove the truth of the allegations constituting
the causes of action but need only “ ‘present facts demonstrating that the conduct of
defendants related to the pleaded causes is such as to constitute constitutionally
cognizable “minimum contacts.” ’ ” (Edmunds v. Superior Court (1994) 24 Cal.App.4th
221, 228.) Appellants assert that the evidence they presented satisfies this showing
because it establishes that Hemm was leading the transaction with Straumann while
serving in the conflicted role as both director of Rodo, and officer and agent of
Straumann; that even if he recused himself from the vote on the transaction, he
participated in the Rodo board’s discussions and negotiations regarding the transaction;
and that he breached his fiduciary duties by failing to obtain the best deal for Rodo’s
shareholders, by attempting to dissuade the Rodo board from considering deals with other
investors, and by gaining access to confidential Rodo information, through his board
position, about other potential investors or acquirers, giving Straumann an unfair
advantage.


                                                 26
              1. Purposeful Availment
       Here, Hemm’s “lead” role in presenting and negotiating the transaction to the
Rodo board—conduct we imputed to Straumann given the uncontradicted evidence that
Hemm was at those times acting on behalf of Straumann—is not in dispute. Hemm
acknowledges having participated, as a representative of Straumann, in discussions with
the Rodo board about the transaction each month from September 2016 through
December 2016. He also states that as a Rodo director with experience in the dental
implant field, his role was to provide insight regarding Rodo’s product portfolio and
commercialization strategy both in and outside the United States. Further, Hemm signed
the transaction agreements on behalf of Straumann, along with Straumann’s general
counsel.
       The evidence therefore shows that Hemm’s duties as a Rodo director placed him
in contact with the forum for approximately two years while he served on the board,
during which time he directed his efforts toward helping the privately-held, California
corporation develop and commercialize its product and oversee employee compensation.
The evidence also shows that Hemm was instrumental to the transaction and assisted
Straumann in establishing the ongoing relationship with Rodo. These contacts
demonstrate availment, inasmuch as Hemm purposefully availed himself of the privilege
of conducting activities in this state through his directorship at Rodo, such that he might
expect—particularly by virtue of his conduct in leading the transaction on behalf of
Straumann—to be subject to the court’s jurisdiction based on his active forum contacts.
(Pavlovich, supra, 29 Cal.4th at p. 269.) Hemm’s status as an executive of Straumann
does not insulate him from jurisdiction, given that each defendant’s contacts must be
assessed individually. (Calder, supra, 465 U.S. at p. 790; see also Epic, supra, 179
Cal.App.4th at p. 329.)




                                                27
              2. Forum-Relatedness
       On the other hand, appellants have offered no evidence of fraudulent or tortious
misconduct, or of any actual wrongdoing by Hemm, directed at the forum. As the United
States Supreme Court has made clear, “[a] forum State’s exercise of jurisdiction over an
out-of-state intentional tortfeasor must be based on intentional conduct by the defendant
that creates the necessary contacts with the forum.” (Walden, supra, 571 U.S. at p. 286.)
Taylor-Rush, discussed ante, was decided well before Walden but effectively applied this
same principle in rejecting the assertion of personal jurisdiction over certain corporate
directors who allegedly induced the plaintiff’s execution of agreements through a series
of fraudulent misrepresentations and nondisclosures. (Taylor-Rush, supra, 217
Cal.App.3d at pp. 111, 112–113.)
       The court in Taylor-Rush determined, based on the evidence available as to each
individual defendant, that the California court had personal jurisdiction over two
defendants who had admitted to directing fraudulent misrepresentations and
nondisclosures at the plaintiff to induce her cooperation in executing the agreements at
issue. (Taylor-Rush, supra, 217 Cal.App.3d at p. 114.) However, the California court
could not exercise personal jurisdiction over the remaining directors based on their
alleged conspiratorial participation in wrongdoing, because there was no evidence they
had engaged in tortious conduct. (Ibid.)
       Appellants assert they have submitted evidence of Hemm’s tortious conduct, but
the record demonstrates otherwise. For example, appellants point to Hemm’s conflicted
role while leading the transaction between Straumann and Rodo and argue that he did not
abstain from Rodo board discussions about the Straumann transaction. But critically for
purposes of the fraud and breach of fiduciary duty causes of action, Hemm disclosed his
role to the board and did not vote on the transaction or participate in the consideration of
any alternative purchasers. Moreover, there is no evidence the Rodo shareholders were
misled about Hemm’s role in the transaction. And as we discuss below, appellants’ effort
                                                 28
to establish that Hemm tried to dissuade the Rodo board from considering deals with
other investors is supported only by a single, vague assertion in Rivelli’s declaration,
which we decide is insufficient to support the exercise of personal jurisdiction.
       The information statement presented to Rodo’s shareholders states that Hemm is
an executive vice president at Straumann, describes Straumann’s interests in the
transaction, and explains that Hemm “is an interested director in the Transaction under
[California law] given his affiliation with Straumann, which has been fully disclosed to
the Board.” The information statement explains that such interests might have affected
the directors’ decision to support or approve the transaction, and “[a]s a result of these
interests . . . may be more likely to recommend that you approve the Transaction than if
they did not have these interests.”
       Because Hemm has no personal equity interest in Rodo, and the nature of the
conflict based on his executive role at Straumann was disclosed to the board and to
Rodo’s shareholders, it is unclear how the misrepresentations asserted in the fraud cause
of action arise from or are related to either Hemm’s general activities on the Rodo board
or his role in leading the transaction on behalf of Straumann. Appellants’ briefing in this
court does not provide any detail (or cite any evidence) supporting the claims of fraud
against Hemm. Our conclusion finds further support in the undisputed fact, based on
Hemm’s verified declaration in support of the motion to quash, that he did not participate
in drafting the information statement sent to Rodo’s shareholders regarding the
transaction.
       Hemm’s recusal from participating in any vote on the transaction and from
drafting the information statement that presented and summarized the benefits, risks, and
consequences of the transaction to shareholders, also undercuts any link between
Hemm’s forum-related conduct and the harm alleged in the statutory causes of action,
summarized above (see ante, fn. 7). Those causes of action relate to the requirements for
shareholder approval of the transaction, and to Rodo’s alleged refusal to respond to a
                                                 29
proper inspection request by a director; they neither arise out of nor relate to Hemm’s
activities on the Rodo board.
       Finally, as to the breach of fiduciary duty cause of action asserted against Hemm,
appellants have not presented any evidence of conduct by Hemm, directed at the forum,
that would suffice to establish the required “ ‘ “relationship among the defendant, the
forum, and the litigation.” ’ ” (Walden, supra, 571 U.S. at p. 284.) The allegation that
Hemm failed to obtain the best deal for shareholders, and that his access to confidential
information about potential investors or acquirors gave Straumann an unfair advantage,
requires “some evidence” (Automobile Antitrust, supra, 135 Cal.App.4th at p. 118) to
connect Hemm to the purported misconduct directed toward the forum. The only
evidence submitted in support of the alleged misconduct is one sentence from Rivelli’s
verified declaration, in which he asserts that “in several instances, Mr. Hemm attempted
to dissuade the board from considering deals with other investors.” Rivelli’s declaration
provides no other information on this point.
       This vague assertion, without more, by an individual privy to the board’s
deliberations and presumably able to provide a firsthand account of Hemm’s conduct at
board meetings, is insufficient to establish the necessary jurisdictional facts by a
preponderance of the evidence. It is well-settled that “[d]eclarations cannot be mere
vague assertions of ultimate facts, but must offer specific evidentiary facts permitting a
court to form an independent conclusion on the issue of jurisdiction.” (Automobile
Antitrust, supra, 135 Cal.App.4th at p. 110; accord Ziller, supra, 206 Cal.App.3d at
p. 1233.) Even verified “[d]eclarations are insufficient to support the assertions for
which they are offered if they consist primarily of vague assertions of ultimate facts
rather than specific evidentiary facts permitting a court to form an independent
conclusion on the issue.” (Jewish Defense Organization, Inc. v. Superior Court (1999)
72 Cal.App.4th 1045, 1055.) Rivelli’s declaration offers nothing more than the limited
assertion that Hemm “attempted to dissuade the board” from considering other deals.
                                                 30
This statement, lacking both foundation and detail, is “inadequate to support the legal and
factual conclusions for which [it is] offered.” (Id. at p. 1056.)
       We are mindful that courts must use “ ‘[g]reat care and reserve . . . when
extending our notions of personal jurisdiction into the international field.” (Asahi, supra,
480 U.S. at p. 115.) Even if for the sake of argument we treat Rivelli’s statement that
Hemm worked to dissuade the Rodo board from other offers as an undisputed fact, there
is no evidence about any alternative offers from which we might infer that Hemm
violated any fiduciary duty based solely on this conduct. Without more, the evidence
supplied by Rivelli’s declaration is insufficient to permit this court to conclude that
Hemm’s participation on the Rodo board, including his promotion of the transaction on
behalf of Straumann, suffices to justify the assertion of personal jurisdiction over him.
         E. Conclusion
       Having carefully reviewed the record presented of Hemm’s contacts with
California through his service on the Rodo board, and the nature of Straumann’s
transaction with Rodo, we conclude that in each instance appellants have not
demonstrated the required relatedness between the California forum, Hemm or
Straumann, and the specific claims at issue, as would be required to permit the
constitutional exercise of case-linked jurisdiction. The trial court therefore did not err in
granting Hemm’s and Straumann’s motions to quash.
                                    III. DISPOSITION
       The trial court’s order granting respondents’ motions to quash service of summons
is affirmed. Respondents Hemm and Straumann are entitled to their costs on appeal.




                                                 31
                                ______________________________________
                                           Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H046878
Rivelli et al. v. Hemm et al.
Trial Court:                         Santa Clara County Superior Court
                                     No. 18CV326785
Trial Judge:                         Hon. Peter H. Kirwan

Counsel for Plaintiffs/Appellants    Robert A. Goodin
Patrick J. Rivelli and Pinecroft     Keith E. Johnson
Ventures, LLC:                       Goodin, MacBride, Squeri & Day, LLP


Counsel for Defendants/Respondents   René Pierre Tatro
Frank Hemm and Institut Straumann    Juliet A. Markowitz
AG:                                  Tatro Tekosky Sadwick, LLP




     H046878
     Rivelli et al. v. Hemm et al.